Citation Nr: 1615468	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 2009, for the grant of service connection and assignment of a 10 percent disability rating for degenerative joint disease, status post left knee surgery.
 
2.  Entitlement to an effective date earlier than July 29, 2009, for the grant of service connection and assignment of a 20 percent disability rating for subluxation, status post left knee surgery.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to February 2001. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for left and right knee disabilities, specifically: a 0 percent rating for a well-healed scar of the left knee effective March 1, 2001; a 0 percent rating for a well-healed scar of the right knee, effective March 1, 2001; a 20 percent rating for instability of the right knee effective July 29, 2009; a 20 percent rating for subluxation of the left knee, effective July 29, 2009; a 10 percent rating for degenerative joint disease of the right knee effective July 29, 2009; and a 10 percent rating for degenerative joint disease of the left knee, effective July 29, 2009.  

The Veteran perfected a timely appeal of the effective dates assigned for instability and degenerative joint disease of the left and right knees.  The Veteran has limited his appeal to earlier effective date of March 1, 2001 for the service-connected disabilities with respect to the knees with an effective date of July 29, 2009, and he is not seeking increased (or higher initial) ratings for any aspect of his bilateral knee disability.  See July 12, 2010 report of contact; see also September 2011 hearing transcript, page 6.  For these reasons, and given that the scars of the left and right knee have already been assigned the earliest possible effective date of March 1, 2001, the Board will not address entitlement to earlier effective dates with respect to the scars herein.  

The Board notes that, in September 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge who has since retired.  A transcript of that hearing is of record.  In January 2016, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.707  (2015) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded in January 2016 that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of his appeal.

In an October 2013 decision, the Board determined that the Veteran's bilateral knee claim had been pending since March 2001, and the Board awarded earlier effective date of March 1, 2001 for grant of a 20 percent rating for instability of the right knee and a 10 percent rating for degenerative joint disease of the right knee, and those issues are no longer on appeal.  With respect to the left knee, the Board remanded the remaining issues of earlier effective date for subluxation and degenerative joint disease in the left knee back to the RO (via the Appeals Management Center (AMC)) for additional development.  A review of the records reflect that there has been substantial compliance with Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

During the pendency of his appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran separated from the active military service in February 2001.
 
2.  VA has conceded that in March 2001, within one year of his military separation, the Veteran's claim of entitlement to service connection for bilateral knee disability was received.

3.  For the period prior to July 29, 2009, the Veteran's left knee has been manifested by painful motion and swelling, and subjective complaints of locking, but without objective evidence of instability.

4.  It is not factually ascertainable from the evidence of record that the Veteran's service-connected left knee disability, manifested by subluxation, warranted a rating of 20 percent prior to July 29, 2009.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an earlier effective date of March 1, 2001, for the award of a 10 percent rating for left knee disability have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to July 29, 2009 for award of a 20 percent rating based on subluxation of the left knee have not been met.  38 U.S.C.A. § 5110(a)(West 2002); 38 C.F.R. § 3.400 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006).

In this case, the Veteran's appeal arises from disagreement with the effective date following the grant of service connection for left knee disabilities manifested by degenerative arthritis and subluxation.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such "downstream" issues as an effective date claim is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedential opinion, the General Counsel  held that, in such circumstances, a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a)  did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  The Board otherwise finds that all necessary development of this downstream earlier-effective-date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

2.  Earlier Effective Date Claim 

An October 2009 rating decision granted service connection for granted service connection for left knee disabilities, to include a 20 percent rating for subluxation of the left knee effective from July 29, 2009, and a 10 percent rating for degenerative joint disease of the left knee effective from July 29, 2009.  The Veteran contends that he is entitled to earlier effective date for the original date of service connection, March 1, 2001, for these awards. 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from the active duty service or the date entitlement arose, if the claim is received within one year after separation from the military service.  Otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in February 2001.  In the October 2013 decision, the Board determined that the Veteran is entitled to an earlier effective date of March 1, 2001, the day following his discharge from the active military service, for the grant of service connection for bilateral knee disability.  An effective date earlier than March 1, 2001, is not possible under the regulations, since the Veteran did not separate from the active military service until February 28, 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The question now remains before the Board whether the evidence of record supports the assignment of the 20 percent rating assigned for subluxation and the 10 percent rating assigned for degenerative joint disease at any point prior to July 29, 2009.   In this regard, the Board must consider whether an increase in left knee disability occurred prior to July 29, 2009 to support earlier assignment of 20 percent rating for subluxation and assignment of 10 percent rating for limitation of motion due to arthritis under applicable diagnostic codes.  See 38 C.F.R. §3.400(o)(2).

Historically, the Veteran injured his left knee in service in March 1988.  The service treatment records show that he sought treatment following a hyper-extension injury of his knee.  X-ray film revealed no evidence of arthritis.  He was assessed with a ruptured patellar tendon and underwent surgical repair the same day.  His left knee was placed in a cast.  Subsequent service treatment records show complaints of knee pain, swelling, and locking; however, none of these records reflect objective evidence of instability or subluxation in the left knee or contain x-ray evidence of arthritis in the left knee.  Notably, a January 1997 service treatment record shows that the Veteran had good range of motion in both of his knees and there was no evidence of swelling.  The report of a November 2000 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal despite his complaints of knee problems on the associated report of medical history. 

In November 2002, the Veteran was afforded a VA general medical examination in conjunction with his claims for service connection.  The examination report shows that the Veteran complained of pain, swelling and locking in his left knee, with flare-ups in symptoms that occur monthly and lasted up to a week.  On clinical evaluation, a well-healed surgical scar was noted, and the Veteran had full range of motion in his left knee.  Drawer's and McMurray's tests were normal, and there was no evidence of pain on examination.  X-ray filmed revealed no evidence of acute osseous injury or significant degenerative changes.  He was assessed with well-healed scar, status post surgery on left knee. 

No subsequent medical records have been received prior to the date of a July 29, 2009 VA examination, which is the date of the currently assigned 20 percent and 10 percent evaluations for left knee disabilities.  Pursuant to the Board's October 2013 remand directives, a November 2013 letter was sent to the Veteran asking for his assistance to identify any outstanding records of pertinent VA or private treatment for his left knee since March 2001.  The Veteran only identified private treatment records dated from 2008 and onward.  Although a January 2008 private treatment that reflects diagnosis of arthritis in both knees, this was not received by VA until November 2013, and it cannot constitute evidence in support of an earlier effective date for increase.  See 38 C.F.R. § 3.157. 

Based on a review of the evidence of record, the Board finds that a March 1, 2001 effective date is warranted for the 10 percent rating for left knee disability based on evidence of painful motion during flare-ups shown throughout the pendency of the appeal.  Even if the Veteran's limitation of extension and/or flexion was not compensable under Diagnostic Codes 5260 or 5261 in November 2002 and there is no x-ray evidence of arthritis in the left knee prior to 2009, VA regulations governing painful motion provides that symptoms such as pain which result in loss of motion during flare-ups warrants at least the assignment of a minimal compensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 and 5261; see also See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that a separate 10 percent evaluation is warranted for left knee disability from March 1, 2001.

With respect to the assignment for the 20 percent evaluation for subluxation in the left knee, the competent evidence of record does not support the assignment of an effective date prior to July 29, 2009, the date of the VA examination.  While the Veteran initially required surgical repair for ruptured tendon in his left knee, none of the subsequent service treatment records contain objective findings of instability or subluxation, despite his complaints of locking and swelling in the left knee.  His knees were evaluated as normal during his November 2000 examination prior to separation, and the 2002 VA examiner noted normal Drawer's and McMurray's tests.  Unlike his right knee, there is no objective manifestation or any signs of instability, locking, or episodes of dislocation or subluxation prior to 2009.  Without an objective finding of even slight instability, there is no basis for awarding the separate 20 percent rating under Diagnostic Code 5257 prior to July 29, 2009.

The first evidence of that demonstrates the Veteran's left knee was manifested by moderate subluxation is not shown until July 29, 2009.  As such, the date that the increase for the separate 20 percent is shown to have occurred (date entitlement arose) is July 29, 2009.  See 38 C.F.R. § 3.400(o)(1).  The weight of the evidence does not support an increase prior to July 29, 2009, the date that entitlement for a separate 20 percent disability rating for subluxation in the left knee.  The claim for an earlier effective date for award of separate 20 percent rating for subluxation in the left knee is denied. 


ORDER

Subject to the laws and regulations governing payment of monetary benefits, an earlier effective date of March 1, 2001, for the grant of service connection for instability of the right knee and assignment of a 20 percent rating is granted.

Entitlement to an effective date prior to July 29, 2009 for award of a 20 percent rating based on subluxation of the left knee is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


